Case 1:18-cv-25474-RAR Document 173 Entered on FLSD Docket 11/04/2020 Page 1 of 3




                                   UNITED STATES DISTRICT
                                    COURT FOR SOUTHERN
                                    DISTRICT OF FLORIDA

                                   Case No.: 1:18-cv-25474-RAR


    MUSIC SPECIALIST, INC., a Florida
    Corporation, and
    SHERMAN NEALY, an
    individual


               Plaintiffs,
  v.


  ATLANTIC RECORDING CORP. a Delaware
  Corporation, WARNER/CHAPPELL
  MUSIC, INC., a Delaware Corporation,
  ARTIST PUBLISHING GROUP, L.L.C., a
  Delaware Limited Liability Company

              Defendants.
                                                        /

         MOTION TO STRIKE AND REFILE PLAINTIFFS’ MOTION FOR PARTIAL
       SUMMARY JUDGMENT AND STATEMENT OF MATERIAL FACTS IN SUPPORT
           OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT

          On October 26, 2020, Plaintiffs Music Specialist, Inc. (“MSI”) and Sherman Nealy

  (“Nealy”) filed a Motion for Partial Summary Judgment [DE 165] and a Statement of Material

  Facts in Support thereof [DE 168]. Included in Plaintiffs’ filings was the signature of David A.

  Moreno Jr., Esq. (“Moreno”). Moreno has been previously admitted to appear pro hac vice in a

  related action in the Southern District of Florida, see Baker et al vs Warner/Chappell Music, Inc.

  et al, Case No. 14-22403-CIV-Lenard/Goodman [DE 211; 213], and was, at one time, prepared to

  file a motion to appear pro hac vice in the instant case. As he has not done so, Plaintiffs inclusion

  of Moreno’s signature on Plaintiffs’ recent filings was inadvertent and inappropriate. Plaintiffs,




                                                    1
Case 1:18-cv-25474-RAR Document 173 Entered on FLSD Docket 11/04/2020 Page 2 of 3




  therefore, move to strike Plaintiffs’ Motion for Partial Summary Judgment [DE 165] and Statement

  of Material Facts in Support thereof [DE 168]. Upon the striking of said filings, Plaintiffs request

  that they be permitted to refile an Amended Motion for Partial Summary Judgment and an

  Amended Statement of Material Facts in Support thereof without Moreno’s signature.

            Pursuant to Local Rule 7.1, undersigned counsel has conferred with counsel for Defendants

  with regard to the relief sought herein and is advised that Defendants agree to the relief sought

  herein.

            WHEREFORE, based on the foregoing, Plaintiffs respectfully request this Court strike

  Plaintiffs’ Motion for Partial Summary Judgment and Statement of Material Facts in Support

  thereof and grant Plaintiffs’ request to file Amended versions of same.


   Dated: November 4, 2020                        Respectfully Submitted,




                                                  By: Carlton LP Talbot, Esq.
                                                  Carlton LP Talbot Attorney At
                                                  Law Fla Bar ID: 0107089
                                                  123 NW 23rd St.
                                                  Miami, FL 33127
                                                  Telephone: (305) 697-3030
                                                  Email: ctesq.consulting@gmail.com

                                                 /s/ Peter G. Herman
                                                  By: Peter G. Herman
                                                  Peter Herman, P.A.
                                                  3020 NE 32nd Avenue, Suite
                                                  226 Ft. Lauderdale, FL 33308
                                                  Telephone: (954) 882-1133
                                                  Florida Bar No. 353991
                                                  service@phpalaw.com

                                                 Attorneys for Sherman Nealy
                                                 and Music Specialist, Inc.



                                                    2
Case 1:18-cv-25474-RAR Document 173 Entered on FLSD Docket 11/04/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on this 4th day of November, 2020 a true and correct copy
   of the foregoing was electronically filed with the Clerk of the Court by using the CM/ECF
   system.
                                                Respectfully Submitted,


                                                /s/ Peter G. Herman
                                                By: Peter G. Herman
                                                Peter Herman, P.A.
                                                3020 NE 32nd
                                                Avenue,
                                                Suite226 Ft. Lauderdale,
                                                FL 33308 Telephone:
                                                (954) 882-
                                                1133 Florida Bar No.
                                                353991
                                                service@phpalaw.com




                                                 3
